Case 1:21-cv-00327-KMT Document 1 Filed 02/02/21 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.:

STEPHEN WILLIS, an individual,

       Plaintiff,

v.

TRACTOR SUPPLY COMPANY, a Delaware corporation

      Defendant.
______________________________________________________________________________

                       COMPLAINT AND JURY DEMAND
______________________________________________________________________________

       Plaintiff Stephen Willis (“Mr. Willis”), through counsel, Lewis Kuhn Swan PC, submits

his Complaint and Jury Demand (“Complaint”) as follows:

                                             PARTIES

       1.      Mr. Willis is an individual who is domiciled in the State of Colorado.

       2.      Defendant Tractor Supply Company (“Defendant”) is a corporation organized

under the laws of the State of Delaware with its principal place of business in Brentwood,

Tennessee.

                                 JURISDICTION AND VENUE

       3.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this action is brought under the Family and Medical Leave Act (“FMLA”), 29 U.S.C.

§§ 2601 et seq.

       4.      This Court has personal jurisdiction over Defendant because, among other things,

this action arises out of events that occurred in the State of Colorado.
Case 1:21-cv-00327-KMT Document 1 Filed 02/02/21 USDC Colorado Page 2 of 4




        5.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the unlawful

conduct complained of herein arose and occurred in the District of Colorado.

                                  GENERAL ALLEGATIONS

        6.     Defendant owns and operates retail stores throughout the United States, including

within Colorado.

        7.     Defendant employs more than fifty (50) employees and is a covered employer

under the FMLA.

        8.     Mr. Willis was employed in Defendant’s Alamosa, Colorado store beginning

October 7, 2016 as a team member, and was promoted to Assistant Store Manager February 4,

2018.

        9.     Mr. Willis’s performance as an employee was always satisfactory. He received “On

Target” performance evaluations in February 2019 and 2020.

        10.    On March 7, 2020, Mr. Willis injured his left knee in a lifting maneuver while on

the job. The injury ultimately required surgical intervention.

        11.    On December 14, 2020, Mr. Willis contacted Defendant’s Human Resources

department to apply for FMLA leave incident to the surgery. Defendant’s Human Resources

department approved Plaintiff for a medical leave of absence under the FMLA and Defendant’s

policies.

        12.    The same day Mr. Willis informed his supervisor, David Cleghorn, that his surgery

was scheduled for February 2, 2021. Mr. Willis notified Mr. Cleghorn of the impending FMLA

leave to allow Mr. Cleghorn sufficient time to permit Mr. Cleghorn to manage any scheduling

issues created by Mr. Willis’s absence.


                                                 2
Case 1:21-cv-00327-KMT Document 1 Filed 02/02/21 USDC Colorado Page 3 of 4




         13.    Two days after notifying Mr. Cleghorn of the impending FMLA leave, on

December 16, 2020, Mr. Cleghorn terminated Mr. Willis’s employment at the end of Mr. Willis’s

shift.

                                   CLAIM FOR RELIEF
                              FMLA Discrimination and Retaliation

         14.    Mr. Willis incorporates by reference all preceding paragraphs of this Complaint.

         15.    The FMLA provides that “[i]t shall be unlawful for any employer to interfere with,

restrain, or deny the exercise of or the attempt to exercise, any right provided under this

subchapter.” 29 U.S.C. § 2615(a)(1).

         16.    Mr. Willis engaged in protected activity by seeking FMLA leave.

         17.    Defendant discriminated and retaliated against Mr. Willis by, among other things,

pretextually terminating Mr. Willis shortly after he sought FMLA leave.

         18.    Defendant’s discrimination and retaliation in connection with Mr. Willis’s

application for and approval to take FMLA leave has damaged Mr. Willis in an amount to be

proven at trial including, without limitation, by loss of pay.

         19.    Defendant’s discriminatory and retaliatory conduct described in this Complaint was

not in good faith. Mr. Willis is thus entitled to an award of liquidated damages.

         WHEREFORE, Mr. Willis prays that judgment be entered in his favor and against

Defendant in an amount to be proven at trial, together with liquidated damages, interest, costs, and

attorneys’ fees.

                                  DEMAND FOR JURY TRIAL

         Mr. Willis hereby demands a jury trial on all causes of action and claims with respect to

which he has a right to jury trial.

                                                  3
Case 1:21-cv-00327-KMT Document 1 Filed 02/02/21 USDC Colorado Page 4 of 4




                      Respectfully submitted this 2nd day of February, 2021.

                                     /s/ Paul F. Lewis
                                    Paul F. Lewis
                                    Michael D. Kuhn
                                    Andrew E. Swan
                                    LEWIS | KUHN | SWAN PC
                                    620 North Tejon Street, Suite 101
                                    Colorado Springs, CO 80903
                                    Telephone:     (719) 694-3000
                                    Facsimile:     (866) 515-8628
                                    Email:         plewis@lks.law
                                                   mkuhn@lks.law
                                                   aswan@lks.law

                                    Attorneys for Plaintiff




                                       4
